DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: 
In line 2, “the height” should be --a height--.
Claim 10 is objected to because of the following informalities: 
In line 2, “the thickness” should be --a thickness--.
Claim 12 is objected to because of the following informalities:
In line 12, “the height” should be --a height--;
In line 12, “said upper margin” should be --said sleeve upper margin--; and 
In line 13, “the height” should be --a height--.
Claim 16 is objected to because of the following informalities:  
In line 2, “a seam line” should be --the seam line--. 
Claim 17 is objected to because of the following informalities:  
In line 2, “a seam line” should be --the seam line--. 
Claim 20 is objected to because of the following informalities: 
In line 2, “the height” should be --a height--.
Claim 22 is objected to because of the following informalities: 
In line 2, “the thickness” should be --a thickness--.
Claim 29 is objected to because of the following informalities: 
In line 4, “the height” should be --a height--;

In line 5, “the height” should be --a height--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 13-18, 25-29, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “said structure being respective parts of said sleeve”. However, respective parts of the sleeve have not been previously defined and the sleeve has not been defined in a manner that makes clear the structure intended by respective parts. Accordingly, the structure intended by respective parts of the sleeve cannot be ascertained. 
For the purpose of examination, the structure of the sleeve configured for selectively closing said upper and/or lower pairs of openings will be considered in light of the specification. 
Claim 4 recites the limitation “a first part of said sleeve” and claim 5 recites the limitation “a second part of said sleeve”. However, the claims fail to define a relationship 
Additionally, each of claims 4 and 5 depend from claim 3. Accordingly, it is not clear how the sleeve can have a second part without having a first part. 
For the purpose of examination, the respective parts of the sleeve will be intended to be defined by the first part of the sleeve and the second part of the sleeve. 
Claim 6 recites the limitation “said first and second sleeve parts”. However, claim 6 depends from claim 5 which depends from claim 3 and the first part of the sleeve is introduced in claim 4. Accordingly, there is insufficient antecedent basis for the first part of the sleeve in the claims. 
For the purpose of examination, the first part of the sleeve will be considered as defined in claim 4. 
 Claim 13 recites the limitation “an upper pair of opposed openings and a lower pair of opposed openings, said sleeve secured to said primary bag between the upper and lower pairs of opposed openings”. However, claim 12, from which claim 13 depends, already defines “at least one pair of opposed openings” (line 6) and also defines the sleeve being secured to the primary bag “along a seam line below said at least one pair of opposed openings” (lines 8-9). 

For the purpose of examination, the at least one pair of opposed openings will be considered to comprise an upper pair of opposed openings and the sidewall structure will be considered to further comprise a lower pair of opposed openings, such that the sleeve is secured to the primary bag along the seam line below the upper pair of opposed openings and between the upper pair and the lower pair of opposed openings. 
Claim 15 recites the same limitation as claim 3 and is rendered indefinite for the same reasons presented above with respect to claim 3. 
Claims 16 and 17 recite the same limitations as claims 4 and 5 and are rendered indefinite for the same reasons presented above with respect to claims 4 and 5. 
Claim 18 recites the limitation “said first and second sleeve parts”. However, claim 18 depends from claim 17 which depends from claim 15 and the first part of the sleeve is introduced in claim 16. Accordingly, there is insufficient antecedent basis for the first part of the sleeve in the claims. 
For the purpose of examination, the first part of the sleeve will be considered as defined in claim 16. 
Claim 25 recites the limitation “the step of using a portion of said sleeve to cover said pair of opposed openings”. However, claim 24, from which claim 25 depends, recites the limitation “using structure to cover said pair of opposed openings” (line 13).
Accordingly, it is not clear whether there is a relationship between the structure defined in claim 24 for covering the pair of opposed openings and the portion of the 
For the purpose of examination, the structure used to cover said pair of opposed openings will be considered to comprise a portion of said sleeve, such that the step of using the structure to cover said pair of opposed openings comprises using the portion of said sleeve to cover said pair of opposed openings. 
Claim 26 recites the limitation “an upper pair of opposed openings through said sidewall structure, and a lower pair of opposed openings through said sidewall structure”. However, claim 24, from which claim 26 depends, already defines “a pair of opposed openings through the sidewall structure” (lines 5-6).
Accordingly, the relationship between the pair of opposed openings defined in claim 24 and the upper pair and lower pair of opposed openings defined in claim 26 is not clear. 
For the purpose of examination, the pair of opposed openings will be considered to comprise an upper pair of opposed openings and the primary bag will be considered to further include a lower pair of opposed openings.
Claim 27 recites the limitation “the step of covering both said upper and lower pairs of opposed openings”. However, claim 24, from which claim 27 depends, defines the step of “using structure to cover said pair of opposed openings” (line 13). 
Accordingly, it is not clear whether there is a relationship and/or what the relationship is between the structure defined in claim 24 for covering the pair of opposed 
For the purpose of examination, the structure used to cover said pair of opposed openings will be considered to be further used to cover both said upper and lower pairs of opposed openings. 
Claims 28 and 29 recite the limitation “the step of using respective parts of said sleeve for covering said both upper and lower pairs of opposed openings”. However, claim 24, from which claims 28 and 29 depend, recites the limitation “using structure to cover said pair of opposed openings” (line 13).
First, respective parts of the sleeve have not been previously defined and the sleeve has not been defined in a manner that makes clear the structure intended by respective parts. Accordingly, the structure intended by respective parts of the sleeve cannot be ascertained. 
Further, it is not clear whether there is a relationship between the structure defined in claim 24 for covering the pair of opposed openings and the respective parts of said sleeve defined in claim 28 for covering the both the upper and lower pairs of opposed openings. 
For the purpose of examination, the step of using the sleeve for covering both the upper and lower pairs of opposed openings will be considered in light of the specification.
Claim 31 recites the limitation “a flexible tubular sleeve” in line 4 and then further recites the limitation “a pair of opposed openings closed by shiftable closure structure” in line 6. The specification of the present invention discloses the sleeve as defining 
For the purpose of examination, the shiftable closure structure will be considered to be defined by the sleeve. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,266,307. 
Claims 1-8 of the patent recite all of the limitations of claims 1-11 except for the second (upper or lower) pair of opposed openings. However, it has been held that the mere duplication of parts has no patentable significance absent persuasive that a new and unexpected results is produced. In this case, the additional pair of opposed openings would merely provide additional upper openings oriented for selectively permitting the passage of variously positioned lifting lugs and/or lifting lugs of variously 
As it has been shown to provide a pair of opposed openings oriented to permit passage of lifting lugs of a piece of equipment, providing alternative and additional openings oriented to permit selective and alternative passage of variously positioned lifting lugs and/or lifting lugs of variously sized equipment would have been obvious and well within the level of ordinary skill in the art and further, would have produced expected results. 
Additionally, the limitation of claim 1 requiring that the sleeve is secured to the primary bag between said upper and lower pair of opposed openings would have been obvious as it would have been one of a finite number of possible positions inherently resulting from the addition of a second pair of opposed openings. That is, assuming the pair of opposed openings claimed in the patent define an upper pair of opposed openings, the following positions would inherently result from the addition of a lower pair of opposed openings: (1) with respect to claim 2 of the patent, the sleeve would be secured to the primary bag between the upper pair of opposed openings and the additional lower pair of opposed openings and (2) with respect to claim 3 of the patent, the sleeve would be secured to the primary bag above the upper pair of opposed openings. Alternatively, assuming the pair of opposed openings claimed in the patent define a lower pair of opposed openings, the following positions would inherently result 
Thus, although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a bag assembly of the same type having opposed openings oriented to permit passage of lifting lugs and a flexible tubular sleeve oriented and movable to cover/close the opposed openings. 
Claims 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,266,307. 
Regarding claims 12 and 19-23, claims 1-8 of the patent recite all of the limitations of claims 12 and 19-23 except for a height of the sleeve between the sleeve upper margin and the seam line being at least about 75% of a height of the primary bag between the bottom wall and the primary bag upper margin. However, it has been held that where the only difference between the claims of the patent and the claims of the present invention was a recitation of relative dimensions and a bag assembly having the claimed relative dimensions would not perform differently than the bag assembly of the patent, the bag assembly was not patentably distinct from the bag assembly of the patent. See MPEP 2144.04.
Accordingly, it would have been obvious and well within the level of ordinary skill in the art to select any height of the sleeve between the sleeve upper margin and the seam line that is sufficient to permit the sleeve to extend upwardly beyond the primary 
Regarding claims 13-18, claims 1-8 of the patent fail to define the second (upper or lower) pair of opposed openings. However, it has been held that the mere duplication of parts has no patentable significance absent persuasive that a new and unexpected results is produced. In this case, the additional pair of opposed openings would merely provide additional upper openings oriented for selectively permitting the passage of variously positioned lifting lugs and/or lifting lugs of variously sized equipment (for example, lifting lugs of a larger piece of equipment or lifting lugs positioned higher on a piece of equipment) or additional lower openings oriented for selectively permitting the passage of variously positioned lifting lugs and/or lifting lugs of variously sized equipment (for example, lifting lugs of a smaller piece of equipment or lifting lugs positioned lower on a piece of equipment). 
As it has been shown to provide a pair of opposed openings oriented to permit passage of lifting lugs of a piece of equipment, providing alternative and additional openings oriented to permit selective and alternative passage of variously positioned lifting lugs and/or lifting lugs of variously sized equipment would have been obvious and well within the level of ordinary skill in the art and further, would have produced expected results. 
Additionally, the limitation of claim 13 requiring that the sleeve is secured to the primary bag between said upper and lower pair of opposed openings would have been 
Thus, although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a bag assembly of the same type having opposed openings oriented to permit passage of lifting lugs and a flexible tubular sleeve oriented and movable to cover/close the opposed openings. 
Claims 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 19 of U.S. Patent No. 10,266,307. 
Claims 10-12 and 19 of the patent recite all of the limitations of claims 24, 25 and 30-32. 
Regarding claims 26-29, claims 10-12 and 19 of the patent fail to define the second (upper or lower) pair of opposed openings. However, it has been held that the mere duplication of parts has no patentable significance absent persuasive that a new and unexpected results is produced. In this case, the additional pair of opposed openings would merely provide additional upper openings oriented for selectively permitting the passage of variously positioned lifting lugs and/or lifting lugs of variously sized equipment (for example, lifting lugs of a larger piece of equipment or lifting lugs positioned higher on a piece of equipment) or additional lower openings oriented for selectively permitting the passage of variously positioned lifting lugs and/or lifting lugs of variously sized equipment (for example, lifting lugs of a smaller piece of equipment or lifting lugs positioned lower on a piece of equipment). 
As it has been shown to provide a pair of opposed openings oriented to permit passage of lifting lugs of a piece of equipment, providing alternative and additional openings oriented to permit selective and alternative passage of variously positioned lifting lugs and/or lifting lugs of variously sized equipment would have been obvious and well within the level of ordinary skill in the art and further, would have produced expected results. 
Additionally, the limitation of claim 29 requiring that the sleeve is secured to the primary bag between said upper and lower pair of opposed openings would have been obvious as it would have been one of a finite number of possible positions inherently resulting from the addition of a second pair of opposed openings. That is, assuming the pair of opposed openings claimed in the patent define an upper pair of opposed openings, the following positions would inherently result from the addition of a lower pair 
Regarding claim 29, claims 10-12 and 19 of the patent fail to define a height of the sleeve between the sleeve upper margin and the seam line being at least about 75% of a height of the primary bag between the bottom wall and the primary bag upper margin. However, it has been held that where the only difference between the claims of the patent and the claims of the present invention was a recitation of relative dimensions and a bag assembly having the claimed relative dimensions would not perform differently than the bag assembly of the patent, the bag assembly was not patentably distinct from the bag assembly of the patent. See MPEP 2144.04.
Accordingly, it would have been obvious and well within the level of ordinary skill in the art to select any height of the sleeve between the sleeve upper margin and the seam line that is sufficient to permit the sleeve to extend upwardly beyond the primary bag upper margin in the deployed position, including the height as claimed, as a 
Thus, although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a bag assembly of the same type having opposed openings oriented to permit passage of lifting lugs and a flexible tubular sleeve oriented and movable to cover/close the opposed openings and to a method of handling equipment placed within the bag assembly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NINA K ATTEL/Examiner, Art Unit 3734        

/JES F PASCUA/Primary Examiner, Art Unit 3734